Title: From George Washington to Henry Woodward, 24 May 1756
From: Washington, George
To: Woodward, Henry



[Winchester, 24 May 1756]
To Captain Henry Woodward. of the Virginia Regiment.

You are to proceed with the officers now in Town—except Ensign McCarty, with all possible dispatch to Fredericksburgh; to receive the Draughts that will be sent to that place, by order of his Honour, the Governour. Take particular care that there are exact Returns made every day of their numbers; that no unnecessary provisions be drawn: The Commissary must direct you how to get supplied with provision. The Draughts are to be formed into Companies of fifty men, with a Captain, Lieutenant, and Ensign, appointed to each; who are to have the immediate charge of them, until they are marched to this place—which must be as fast as they are formed.
The Rolls must be called regularly three times a-day; and every precaution taken to prevent desertion: If it so happens that any do desert; you are to send Officers immediately after them. You are not to provide the men with necessaries there (unless it should be the Governours orders:) They must wait until they come to this place. When a Senior Officer arrives, give him these Instructions, and put yourself under his command. Given at Winchester, May 24th 1756.

G:W.

